 

Monaker Group, Inc. 8-K [mkgi-8k_082417.htm]

 

Exhibit 10.4 



 

ASSIGNMENT AND NOVATION AGREEMENT

This Assignment and Novation Agreement (this “Agreement”) dated and effective
August [ ], 2017 (the “Effective Date”) is by and between Monaker Group, Inc., a
Nevada corporation (“Monaker”), Crystal Falls Investments, LLC, a Florida
limited liability company (“Crystal Falls”), and Bettwork Industries Inc., a
Nevada corporation (“Bettworks”). All contracting entities are each referred to
as a “Party” and collectively as the “Parties” to the Agreement as such terms
are used herein.

W I T N E S S E T H: 

WHEREAS, on May 16, 2016, in connection with the sale by Monaker to Crystal
Falls, of Monaker’s 51% membership interest in Name Your Fee, LLC (“Name Your
Fee”), Crystal Falls entered into a $750,000 Promissory Note in favor of Monaker
(the “Note”, a copy of which is attached hereto as Exhibit A;

WHEREAS, as of the date of this Agreement the Note has a principal balance of
$750,000 and no accrued interest; and

WHEREAS, Crystal Falls desires to sell its interest in Name Your Fee to
Bettworks and as part of that sale, Bettworks desires to assume all of Crystal
Falls’ obligations under the Note and Monaker desires to consent to such
assignment on the terms and on the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, which the Parties acknowledge
the receipt and sufficiency of, the Parties hereto agree as follows:

1.       

Assignment.

1.1.       

Effective as of the Effective Date, Crystal Falls assigns all of its obligations
and liabilities under the Note to Bettworks and Bettworks accepts such
assignment (the “Assignment”).

1.2.       

Effective upon the Parties’ entry into this Agreement, the Note and all of the
obligations thereunder shall be deemed to have been assigned from Crystal Falls
to Bettworks and all obligations and requirements under the Note shall be owed
only by Bettworks to Monaker and Crystal Falls shall have no further liability
thereunder.

1.3.       

Effective as of the Effective Date, Monaker releases and discharges Crystal
Falls from all obligations, liabilities, claims and demands howsoever arising
under or in relation to the Note and accepts the obligations and liabilities of
Bettworks under the Note in place of the liabilities and obligations of Crystal
Falls.

 Page 1 of 7
Assignment and Novation Agreement 

 

 

1.4.       

Effective as of the Effective Date, Bettworks agrees to observe, perform,
discharge and be bound by the terms and conditions and covenants of the Note in
every way as if Bettworks were, and had originally been, a party to the Note in
place of Crystal Falls. Without limiting the forgoing, Bettworks agrees and
acknowledges the Profit Participation obligation as set forth in the Note, which
obligation Bettworks confirms, acknowledges and agrees to abide by and comply
with as if Bettworks was an original party to the Note. Bettworks also confirms
and acknowledges that the ownership interest in Name Your Fee serves as security
for the repayment of the Note and Bettworks authorizes Monaker to file financing
statements and other security instruments in such jurisdictions as it may deem
necessary or warranted to reflect the collateral on such membership interests of
Name Your Fee, as owned by Bettworks.

1.5.       

Monaker covenants not to bring any suit, action or proceeding or make any demand
or claim of any type against Crystal Falls relating to or in connection with the
Note or the relationship created thereby. Such release and discharge in being
without prejudice to the liabilities and obligation of Bettworks to Monaker
under the Note as novated by this Agreement.

1.6.       

In consideration for the Assignment and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and effective on
the Effective Date, Crystal Falls hereby releases, acquits and forever
discharges Monaker, its current, past and future affiliates, agents, directors,
officers, servants, representatives, successors, shareholders, employees,
attorneys, and assigns (collectively, the “Release Parties”) from all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, claims and demands, whether asserted or unasserted, whether known or
unknown, suspected or unsuspected, which it ever had or now has, upon or by
reason of any manner, cause, causes or thing whatsoever, in law or equity and
all rights, obligations, claims, demands, whether in contract, tort, or state
and/or federal law arising from or relating to or associated with the Note, or
in connection with any other matter whatsoever (the “Release”). Crystal Falls
further represents that it has not assigned, in whole or in part, any claim,
demand and/or causes of action against any Released Party prior to its entry
into this Agreement.

1.7.       

Bettworks will do or cause to be done all things reasonably necessary to
preserve and keep in full force and effect its corporate existence, rights and
franchises and comply with all laws applicable to Bettworks, except where the
failure to comply could not reasonably be expected to have a material adverse
effect on Bettworks until the payment in full or conversion in full (as provided
below) of the Note.

 Page 2 of 7
Assignment and Novation Agreement 

 

 

2.       

Consent to Assignment. Pursuant to the foregoing terms and conditions Monaker
hereby approves the Assignment and the terms and conditions of this Agreement
and represents and warrants that it shall not raise any claims against Crystal
Falls in connection with the breach, default or non-performance of the Note by
Bettworks after the Effective Date, which obligations shall be owed solely by
Bettworks to Monaker.

3.       

Compliance with Terms of Note. Bettworks agrees and covenants to comply with all
of the terms and conditions of the Note, as modified hereby, and to be bound by
all of such terms as if it were an original party thereto.

4.       

Continued Effectiveness. Except as otherwise provided or modified herein, all
terms and conditions of the Note shall remain effective with respect to Monaker
and Bettworks.

5.       

Note Conversion Option Right.

5.1.       

As additional consideration for Monaker agreeing to the Assignment, Monaker
shall have the option, exercisable at any time after the date of this Agreement,
from time to time, to convert any or all of the outstanding principal and
interest due under the Note into fully-paid non-assessable shares of common
stock of Bettworks (the “Shares” and a “Conversion”). The number of Shares due
to Monaker in connection with any Conversion shall equal the total principal and
interest amount of the Note which is converted by Monaker into Shares, divided
by $1.00 (as adjusted for any stock splits, subdivisions, combinations,
recapitalizations, stock dividends or similar events effecting Bettworks’ common
stock)(the “Conversion Price”), rounded up to the nearest whole share of common
stock.

5.2.       

In order to exercise the conversion option set forth in this Section 5 (the
“Conversion Option”), Monaker shall provide Bettworks a written notice of its
intention to exercise the Conversion Option, which shall be in the form of
Exhibit A, attached hereto (“Notice of Conversion”). Within three (3) business
days of Bettworks’ receipt of the Notice of Conversion, Bettworks shall issue
the Shares in the name of Monaker. Monaker and Bettworks shall maintain records
showing the actual principal and interest due on the Note, provided that absent
manifest error, Monaker’s records shall control. It shall not be necessary for
Monaker to deliver a copy of the Note upon any Conversion thereof and instead
the parties shall update their records to reflect for any such conversion(s).

 Page 3 of 7
Assignment and Novation Agreement 

 

 

5.3.       

Bettworks shall at all times reserve and keep available such number of its duly
authorized but unissued shares of common stock as is necessary to comply with
the terms of this Agreement and the Note and for the issuance of the Shares
which could be issued in connection with the Conversion Option. If at any time
the number of shares of authorized but unissued common stock are not sufficient
to comply with the terms of this Agreement, the Note, and provide for full
conversion of the Note, Bettworks will promptly take such corporate action as
may be necessary to increase its authorized but unissued shares of common stock
to such number of shares of common stock as are sufficient for such purpose.
Bettworks will obtain any authorization, consent, approval or other action by or
make any filing with any court or administrative body that may be required under
applicable securities laws in connection with the issuance of any shares issued
by it in order to comply with the terms of this Agreement, the Note, and to
allow for the issuance of the Shares.

6.       

Amendment to the Note. Effective upon the execution of this Agreement by all of
the Parties hereto, (a) Section (d) of the Note shall be deemed removed and
deleted from the Note; and (b) any breach by Bettworks of any term, condition or
obligation set forth in this Agreement shall be deemed an Event of Default under
the Note.

7.       

Representations, Covenants and Warranties. Each of the Parties, for themselves
and for the benefit of each of the other Parties hereto, represents, covenants
and warranties that:

(a)       

Such Party has all requisite power and authority, corporate or otherwise, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the legal, valid and
binding obligation of such Party enforceable against such Party in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general equitable principles;

(b)       

The execution and delivery by such Party and the consummation of the
transactions contemplated hereby and thereby do not and shall not, by the lapse
of time, the giving of notice or otherwise: (i) constitute a violation of any
law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority, any of the governing documents of such
Party, or any contract to which such Party is bound or affected; and

(c)       

any individual executing this Agreement on behalf of a Party has authority to
act on behalf of such Party and has been duly and properly authorized to sign
this Agreement on behalf of such Party.

8.       

Further Assurances. The Parties agree that, from time to time, each of them will
take such other action and to execute, acknowledge and deliver such contracts,
deeds, or other documents as may be reasonably requested and necessary or
appropriate to carry out the purposes and intent of this Agreement and the
transactions contemplated herein.

 Page 4 of 7
Assignment and Novation Agreement 

 

 

9.       

Effect of Agreement. Upon the effectiveness of this Agreement, each reference in
the Note to “Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to such Note as modified hereby to affect the
Assignment and the terms hereof, provided that it shall not be necessary for
Bettworks to deliver a replacement Note to Monaker and instead the Note,
together with this Agreement, shall evidence and document Bettworks’ obligation
to pay Monaker pursuant to the Note.

10.       

Note to Continue in Full Force and Effect. Except as specifically modified or
amended herein, the Note and the terms and conditions thereof shall remain in
full force and effect.

11.       

Consideration. All of the Parties agree and confirm by signing below that they
have received valid consideration in connection with this Agreement and the
transactions contemplated herein.

12.       

Miscellaneous.

(a)       

Assignment. All of the terms, provisions and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
Parties hereto and their respective successors and permitted assigns.

(b)       

Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Florida, excluding any provision of this
Agreement which would require the use of the laws of any other jurisdiction. In
the event that the Parties are unable to resolve such dispute to the initial
legal action, the Parties submit to the jurisdiction and venue in the State or
Federal courts of Florida.

(c)       

Entire Agreement, Amendments and Waivers. This Agreement constitutes the entire
agreement of the Parties hereto and expressly supersedes all prior and
contemporaneous understandings and commitments, whether written or oral, with
respect to the subject matter hereof, except for the Note as amended hereby. No
variations, modifications, changes or extensions of this Agreement or any other
terms hereof shall be binding upon any Party hereto unless set forth in a
document duly executed by such Party or an authorized agent of such Party.

(d)       

Waiver. No failure on the part of any Party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.

(e)       

Section Headings. Section headings are for convenience only and shall not define
or limit the provisions of this Agreement.

 Page 5 of 7
Assignment and Novation Agreement 

 

 

(f)       

Severability. Should any clause, sentence, paragraph, subsection, Section or
Article of this Agreement be judicially declared to be invalid, unenforceable or
void, such decision will not have the effect of invalidating or voiding the
remainder of this Agreement, and the Parties agree that the part or parts of
this Agreement so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom by the Parties, and the remainder will have the same
force and effectiveness as if such stricken part or parts had never been
included herein.

(g)       

Counterparts and Signatures. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .peg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No Party shall
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such Party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 Page 6 of 7
Assignment and Novation Agreement 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above to be effective as of the Effective Date written above.

(“Bettworks”)

Bettwork Industries Inc.



  By: /s/ Sean Kelly             Its: CEO/Chairman             Printed Name:
Sean Kelly  



(“Monaker”)

Monaker Group, Inc.



  By: /s/ William Kerby             Its: CEO             Printed Name: Bill
Kerby  

 

(“Crystal Falls”)

Crystal Falls Investments, LLC



  By: /s/ Ash Mascarenhas             Its: President             Printed Name:
Ash Mascarenhas  

 

 Page 7 of 7
Assignment and Novation Agreement 

 

 

EXHIBIT A

Conversion Election Form

____________, 20__

Re:

Conversion of Promissory Note

Ladies and Gentlemen:

You are hereby notified that, pursuant to, and upon the terms and conditions of
that certain Promissory Note of Bettwork Industries Inc. (the “Company”) dated
May 16, 2016 (the “Note”) and that certain Assignment and Novation Agreement
dated on or around August [ ], 2017, between Monaker Group, Inc., Crystal Falls
Investments, LLC and Bettwork Industries Inc. (the “Agreement”), we hereby elect
to exercise our Conversion Option (as such term in defined in the Agreement), in
connection with $__________ of the amount currently owed under the Note
(including $___________ of principal and $________ of accrued interest),
effective as of the date of this writing, which amount will convert into
________________ shares of the common stock of the Company (the “Conversion”),
based on the Conversion Price (as defined in the Note). Please issue
certificate(s) for the applicable securities issuable upon the Conversion, in
the name of the person provided below.

 

  Very truly yours,               Name:       If on behalf of Entity:     Entity
Name:      

Signatory’s Position with Entity:

       

 

Please issue certificate(s) for common stock as follows:

        Name           Address           Social Security No./EIN of Shareholder
      Please send the certificate(s) evidencing the common stock to:       Attn:
          Address:      



 



   

 